Citation Nr: 1444570	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-29 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis.

2.  Entitlement to service connection for sinusitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In January 2013, the Veteran testified at a hearing before the undersigned Veterans' Law Judge and a transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A February 2010 rating decision most recently denied the Veteran's application to reopen his claim of service connection for sinusitis; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the February 2010 rating decision is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the sinusitis claim.

3.  The most probative evidence of record shows that the Veteran's sinusitis had its onset in service.


CONCLUSIONS OF LAW

1.  The February 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for sinusitis has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing entitlement to service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In this decision, the Board reopens the previously denied claim of service connection for sinusitis and thereafter grants service connection for sinusitis.  This decision represents a grant of the benefit sought on appeal.  Therefore, the Board finds that any deficiency in VA's compliance in this context is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Reopening a Previously Denied Claim

The Veteran asserts entitlement to service connection for sinusitis.  He maintains that he has had ongoing symptoms of sinusitis, including a runny nose, nasal congestion, a cough, and sinus headaches, in-service and ever since that time.

The Veteran initially filed a claim of service connection for sinusitis in September 1988.  In a February 1989 rating decision, the RO denied the claim.  The RO determined that the evidence did not show that the Veteran had sinusitis related to his military service because it was not diagnosed at the November 1988 VA examination.  In March 1989, the Veteran was notified of the decision and his appellate rights.  He did not appeal.  Moreover, the record does not show that the Veteran, following the February 1989 rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the February 1989 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Veteran thereafter filed an application to reopen his claim of service connection for sinusitis in February 1997.  In an August 1997 rating decision, the RO denied the claim.  The RO essentially determined that the evidence did not show that the Veteran had sinusitis related to an in-service disease or injury.  Later that same month, the Veteran received notice including notice of his appellate rights.  He did not appeal.  Moreover, the record does not show that the Veteran, following the August 1997 rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the August 1997 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran next filed an application to reopen his claim of service connection for sinusitis in August 2009.  In an October 2009 rating decision, the RO denied the claim.  The claim was denied, in substance, because the RO appears to have determined that the evidence did not show that the Veteran had sinusitis related to his military service.  Later that same month, the Veteran was notified of the decision and his appellate rights.  He did not appeal. 

The Board notes that evidence was received by the RO prior to the expiration of the appeal period for the October 2009 decision. The evidence consisted of private treatment records from IBA Primary Health Care dated from June 2007 to June 2009.  This evidence raises the possible application of section 3.156(b).  When new and material evidence is received prior to the expiration of the appeal period, the evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The evidence consisted of records showing treatment for multiple disabilities.  However, while these records periodically documented the Veteran's complaints and treatment for nasal discharge and congestion, they do not show the Veteran being diagnosed with sinusitis; instead his diagnoses included bronchitis, pharyngitis, and the flu.  Therefore, the Board finds that this additional evidence is neither new nor material evidence because it merely continues to show the Veteran's post-service treatment for adverse nasal symptomatology which is cumulative and redundant of evidence previously of record.  Therefore, as this evidence was not new and material, section 3.156(b) does not apply and the sinusitis claim that was denied in the October 2009 rating decision is not pending.  The rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The RO in a February 2010 rating decision once again denied the Veteran's application to reopen his claim of service connection for sinusitis.  The claim was denied because the medical records received since the time of the prior final decision did not relate to sinusitis.  Later that same month, the Veteran was notified of the decision and his appellate rights.  He did not appeal the February 2010 RO rating decision.  Moreover, the record does not show that the Veteran, following the February 2010 rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the February 2010 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In a February 2011 rating decision, the RO again denied the Veteran's application to reopen his claim of service connection for sinusitis because new and material evidence had not been submitted.  The Veteran's appeal of this decision forms the basis of the present appeal.  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With the above criteria in mind, since the February 2010 rating decision the Veteran testified in January 2013 about his having observable symptoms of his sinusitis in and since service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

The Board finds that this evidence is new because it was not previously before VA decision makers.  The Board also finds that this evidence is material because the hearing testimony suggests that the Veteran has had a continuation of symptoms similar to those he first experienced in military service, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  When the claim was previously denied by the RO, the determination was, in part, that the evidence did not link the Veteran's current sinusitis to service.  The hearing testimony indicates that the two may in fact be related.  Thus, the evidence relates to an unestablished fact necessary to substantiate the sinusitis claim and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade, supra.  Accordingly, the Board finds that the claim of entitlement to service connection for sinusitis is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

III.  The Service Connection Claim

As to the merits of the claim of service connection sinusitis, the Board notes that service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2013).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with sinusitis.  See, for example, Naval Hospital treatment records dated in September 1988, February 1991, March 1994, and July 1998.  

As to the Veteran sustaining a disease or injury while on active duty which disease has continued to the current time, service treatment records starting in 1973 document his complaints and treatment for a runny nose, cough, congestion, headaches, and/or a sore throat.  See service treatment records dated in April 1973, December 1973, January 1974, March 1976, April 1976, June 1976, July 1976, October 1977, January 1981, December 1982, March 1986, and June 1986.  Service treatment records thereafter diagnosed the Veteran with, among other things, sinus congestion.  See service treatment records dated in January 1973 and March 1987.  Moreover, at his November 1987 retirement examination the Veteran reported a history of sinusitis.  

Similarly, the post-service record documents his continued complaints and treatment for a runny nose, cough, congestion, headaches, and/or a sore throat since April 1988, just a few months after his November 1987 separation from active duty.   See Naval Hospital treatment records dated in April 1988, September 1988, March 1989, December 1989, February 1991, October 1991, January 1992, February 1992, March 1992, January 1993, January 1994, March 1994, June 1995, October 1997, and July 1998; IBA treatment records dated in May 2008 and October 2008.  Similarly, the Veteran complained of a runny nose and nasal congestion, not seasonal in nature, at his November 1988 VA examination.  Moreover, these treatment records also show the Veteran being diagnosed with, among other things, sinusitis since September 1988.  See Naval Hospital treatment records dated in September 1988, February 1991, March 1994, and July 1998; sinus X-ray dated in July 1997; statement from Richard S. Almirol, M.D., dated in November 2010.  

Furthermore, the Board finds that the Veteran is both competent to report that he had observed sinus problems during service (i.e., a runny nose, cough, congestion, headaches, and a sore throat) and his accounts of having this problem, on and off, since this time is credible even if they were not documented in medical treatment records in and since service.  See Davidson, supra.  

Therefore, the Board finds that the evidence, both positive and negative, as to whether the Veteran sustained a disease or injury while on active duty which problem has continued to the current time is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that service connection for sinusitis is warranted because the disability had its onset in service.  38 C.F.R. § 3.303.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for sinusitis is reopened, and to that extent only, the appeal is granted.

Service connection for sinusitis is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


